                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                 No. 5:19-CT-3081-D


JONATHAN EUGENE BRUNSON,                     )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                     ORDER
                                 )
JAMES FLOYD AMMONS, JR., et al., )
                        )        )
                 . Defendants. )


       On March 26, 2019, Jonathan Eugene Brunson ("Brunson" or ''plaintiff'), a state inmate

proceeding prose and informa pauperis, filed this action under42 U.S.C. § 1983 [D.E. 1]. On June

25, 2019, Magistrate Judge Numbers conducted an initial review of the complaint under 28 U.S.C.

§ 1915A and recommended that the court dismiss Bronson's complaint [D.E. 9]. Magistrate Judge

Numbers also recommended denying Bronson's motions forpreJirninary injunction [D.E. 6], and for

contempt and sanctions [D.E. 8]. On July 8, 2019, Brunson objected to the M&R [D.E. 12]. On

December 5, 2019, Brunson moved to amend his complaint [D.E. 13].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).
         The court has reviewed the memorandum. and recommendation ("M&R"), the record, and

Bronson's objections. Brunson claims ''that defendants' violation of the declaratory decree in

Supreme Law Pennsylvania v. Ritchie, 480 U.S. 39 (1987) resulted in a violation of his Fourteenth

Amendment right to due process." Objs. [D.E. 12] 1. Brunson also claims ''that defendantsD

violated Ritchie's declaratory decree by repeatedly refusing and failing to [e]nsure in camerajudicial

review of confidential social services records as commanded by Ritchie." Id. at 1-2. Brunson

objects to the M&R's conclusion that Heck v. Humphrey. 512 U.S. 477 (1994), bars his claims. Id.

at3-4.

         The court is satisfied that there is no clear error on the face ofthe M&R and the record See,

e.g., Brunson v. North CarnJina, No. 5:17-CT-03083-D (E.D.N.C. Oct. 11, 2017) (unpublished),

appeal dismiss~ 723 F. App'x 203 (4th Cir. 2018) (per curiam) (unpublished), cert. denied sub

nom. Brunson v. North Carolina, 139 S. Ct. 812 (2019); Thigpen v. McDonnell, 273 F. App'x 271,

272 (4th Cir. 2008) (per curiam) (unpublished); Skinner v. Switzer, 562 U.S. 521, 533-36 (2011);

Griffin v. Balt. Police Dep't, 804 F.3d 692, 694-95 (4th Cir.2015); Frantz v. Kingston Police Dep't.,

No. 3:15-CV-0402, 2015 WL 1951582, at *2-3 (M.D. Pa. Apr. 28, 2015) (unpublished) (collecting

cases); Wentzel v. Bakker, No. 1:12-CV-1397, 2013 WL 4068183, at *10 (W.D. Mich. Aug. 12,

2013) (unpublished). Thus, the court adopts the conclusions in the M&R and dismisses Bronson's

complaint.

         As for Bronson's motion to amend complaint, Brunson seeks to add claims of racial and

sexual discrimination in violation ofthe Equal Protection Clause ofthe Fourteenth.Amendment, and

a conspiracy claim. See Mot. [D.E. 13] 1-9. Brunson alleges that defendants violated his rights to

equal protection when defendants denied in camera access, and that defendants conspired to deny

him in camera access. Id. The court has reviewed the motion under the governing standard. See

                                                  2
Fed. R. Civ. P. 15(a)(l)(B). Bronson's proposed claims are conclusory and he fails to plausibly

allege that he was treated differently from any person with whom he is similarly situated. See U.S.

Const. amend. XIV, § 1; Morrison v. Qan:aght;y, 239 F.3d 648, 654-55 (4th Cir. 2001); see also

Millerv. Demarino, No. Civ. 1:01CV183, 2002 WL 32096597, at* 3 (N.D.W. Va. Apr. 24, 2002),

aft" d, 45 F. App'x 292 (4th Cir. 2002). Although nm se litigants are held to less stringent pleading

standards than attorneys, the court is not required to accept as true legal conclusions or unwarranted

factual inferences. See, ~ Ashcroft v. Iqbal, 556 U.S. 662, 677-80 (2009); Bell Atl. Com. v.

Twombly, 550U.S. 544,555 (2007); Colemanv.Md. CourtofAm,eals,626F.3d 187, 190(4thCir.

2010), aff'd, 566 U.S. 30 (2012). Brunson has not plausibly alleged an equal protection or

conspiracy claim. Thus, the court denies Brunson' s motion to amend.

       In sum, the court OVERRULES Bronson's objections [D.E. 12] and ADOPTS the

conclusions in the M&R [D.E. 9]. The court DENIES Bronson's motions for preHmjnary injunction

[D.E. 6], contempt and sanctions [D.E. 8], and to amend complaint [D.E. 13]. The clerk shall close

the case.

       SO ORDERED. This ..lL day of January 2020.



                                                          i      sc.DEVERm
                                                          United States District Judge




                                                  3
